UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6026



ROBERT D. HAUGHIE,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-379-AW)


Submitted:   June 17, 2002                 Decided:   July 18, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert D. Haughie, Appellant Pro Se.      John Joseph Curran, Jr.
Attorney General, Ann Norman Bosse, Mary Ann Rapp Ince, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert D. Haughie seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.          Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeal   on   the

reasoning of the district court. See Haughie v. State of Maryland,

No. CA-99-379-AW (D. Md. Aug. 28, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              DISMISSED




                                   2